                                                                      JS-6
Case 2:20-cv-03182-PA-AGR Document 30 Filed 09/21/20 Page 1 of 1 Page ID #:108



  1
  2
  3
  4
  5
  6
  7
  8                              UNITED STATES DISTRICT COURT
  9                            CENTRAL DISTRICT OF CALIFORNIA
10
11 STEPHANI S.,                   )                      Case No. 2:20-cv-03182-PA-AGR
                                  )
12            Plaintiff,          )                      ORDER GRANTING
                                  )                      STIPULATION TO DISMISS
13        vs.                     )                      ENTIRE ACTION WITH
                                  )                      PREJUDICE
14    STANDARD INSURANCE COMPANY; )
      OAKTREE CAPITAL MANAGEMENT )
15    HEALTH AND WELFARE PLAN,    )
                                  )
16            Defendant.          )
                                  )
17                                )
18
19                Based upon the stipulation of the parties and for good cause shown,
20                IT IS HEREBY ORDERED that this action, Case No. 2:20-cv-03182-PA-AGR,
21 is dismissed in its entirety as to all defendants with prejudice. All dates set in this
22 matter are hereby taken off calendar.
23                IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
24 attorneys’ fees and costs in this matter.
25
26 Dated: September 21, 2020
                                                              Percy Anderson
27
                                                         United States District Judge
28
                                                     1                 Case No. 2:20-cv-03182-PA-AGR
                                                                 ORDER GRANTING STIPULATION TO
      175159.1.
                                                            DISMISS ENTIRE ACTION WITH PREJUDICE
